Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 1 of 4




                   EXHIBIT A
        Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 2 of 4


From:            Jones, Reginald (CRM)
To:              "Paul Cambria"; jimgrant@dwt.com; "bobcornrevere@dwt.com"; Tom Bienert; mdk@kimerer.com;
                 bf@federlawpa.com; Michael Piccarreta; "Steve Weiss"; glincenberg@birdmarella.com
Cc:              Rapp, Kevin (USAAZ); Perlmeter, Margaret (USAAZ); Kozinets, Peter (USAAZ); Stone, Andrew (USAAZ); Kucera,
                 John (USACAC)
Subject:         3.18.19 Letter to Defense Counsel
Date:            Monday, March 18, 2019 5:22:39 PM
Attachments:     letter to defense counsel 3.18.19.pdf


Dear Counsel:

Please find attached a letter regarding Backupify and Backpage server data.

Thanks,
Reggie

Reginald E. Jones
U.S. Department of Justice, Criminal Division
T: 202.616.2807 | reginald.jones4@usdoj.gov
          Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 3 of 4

                                                              U.S. Department of Justice




                                                              United States Attorney
                                                              District of Arizona
                                                            Two Renaissance Square               Main: (602) 514-7500
                                                            40N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                            Phoenix, AZ 85004-4408

                                                            March 18, 2019

  VIA E-MAIL

Paul J. Cambria Jr.                  Jim Grant                                       Robert Corn-Revere
Attorney at Law                      Davis Wright Tremaine, LLP                      Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,         (attorney for Lacey and Larkin)                 (attorney for Lacey and Larkin)
LLC
(attorney for Michael Lacey)

Thomas H. Bienert, Jr., Esq.         Michael D. Kimerer, Esq.                        Bruce Feder, Esq.
Bienert, Miller & Katzman,           1313 E. Osborn Road,                            2930 East Camelback Road,
PLC                                  (attorney for Jed Brunst)                       (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.                Steve Weiss                                    Gary Lincenberg
Piccarreta Davis Keenan Fidel,       Attorney at Law                                Bird, MareIla, Boxer, Wolpert,
PC                                   Karp & Weiss, PC                               Nessim, Drooks, Lincenberg 8c Rhow,
(attorney for Andrew Padilla)        (attorney for Joye Vaught)                     P.C.
                                                                                    (attorney for Jed Brunst)

          Re:      U.S. v. Michael Lacey, et.al.
                   CR-18-00422-PHX-SMl3

  Dear Counsel:

          We write to inform you that data seized from Backupify (a company Backpage utilized to
  backup and recover its cloud service data) pursuant to a court-authorized search warrant is available
  for pick-up at an FBI facility in Phoenix. Additionally, as per my March 7, 2019 letter to counsel for
  James Larkin (letter attached as Exhibit A), hard drives containing Backpage-related email data
  seized from Backpage servers located in Dallas, Texas are also available for pick-up.1 As you are
  aware, the government's filter protocol was recently approved by the Court on January 22, 2019 (see
  CR 445); thus, the aforementioned data is being processed for our review in accordance with the
  approved filter procedures. However, in order to avoid delay of any review you may want to conduct
  of these materials, we are providing them to you at this time. We will also provide you with exhibits
  of any of the above-mentioned data the government might utilize at trial.


   On March 8, 2019 we provided Counsel Bruce Feder with hard drives containing the entire marketplace of
  Backpage ads (i.e. all of the ads that were on Backpage.com at the time the website was seized).
         Case 2:18-cr-00422-SMB Document 851-1 Filed 01/21/20 Page 4 of 4

Lacey, et. al. Discovery Letter 8
March 18, 2019
Page 2

         Please reach out to me to schedule a time to pick-up these materials.


                                                              Sincerely,


                                                              BRIAN BENCZKOWSKI
                                                              Assistant Attorney General
                                                              Criminal Division
                                                              U.S. Department of Justice

                                                              /s Reginald Jones
                                                              REGINALD E. JONES
                                                              Senior Trial Attorney, CEOS
                                                              (202) 616-2807
                                                              reginald.jones4@usdoj.gov


                                                              ELIZABETH A. STRANGE
                                                              First Assistant U.S. Attorney

                                                              KEVIN M. RAPP
                                                              MARGARET PERLMETER
                                                              PETER S. KOZINETS
                                                              ANDREW STONE

                                                              JOHN J. KUCERA
                                                              Special Assistant U.S. Attorney
